Case: 20-1024    Document: 45 Page:
         Case 1:18-cv-11821-WGY     1 Date
                                Document 114Filed:
                                               Filed11/04/2020  Entry
                                                     11/04/20 Page 1 ofID:
                                                                         1 6379394




               United States Court of Appeals
                               For the First Circuit
 No. 20-1024
                       CONSERVATION LAW FOUNDATION, INC.

                                     Plaintiff - Appellant

                                              v.

     LONGWOOD VENUES & DESTINATIONS, INC.; WYCHMERE HARBOR REAL
      ESTATE, LLC; WYCHMERE SHORES CONDOMINIUM TRUST; JEFFREY M.
       FEUERMAN; JOSEPH F. MCKENNEY; BARRY J. GOLDY; BEACH CLUB
   MANAGEMENT, LLC; HARBOR CLUB MANAGEMENT, LLC; ATLAS INVESTMENT
                   GROUP, LLC; WYCHMERE HOLDINGS CORP.

                                   Defendants - Appellees

                               WYCHMERE BEACH CLUB

                                          Defendant


                                        MANDATE

                                 Entered: November 4, 2020

        In accordance with the judgment of October 14, 2020, and pursuant to Federal Rule of
 Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                            By the Court:

                                            Maria R. Hamilton, Clerk


 cc:
 Ian David Coghill
 Heather A. Govern
 Christopher Michael Kilian
 Emily Kanstroom Musgrave
 Andrew N. Nathanson
 Jeffrey R. Porter
 Matthew Robert Wisnieff
